DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on April 11, 2022, claims 1-14 were amended and new claim 15 was presented.  Replacement Sheets of FIGS. 19-22 were also submitted.
Claims 1-15 are currently pending and under examination, of which claims 1 and 15 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the means-plus-function interpretation previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) previously set forth.

Response to Arguments
The substantive amendments made to the claims and the arguments set forth have overcome the prior art rejections presented in the previous office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIR-CONDITIONING SYSTEM CONTROLLING EVAPORATING TEMPERATURES OF INDOOR UNITS AND VENTILATOR.

Claim Objections
The following claims are objected to for lack of antecedent support.  The Examiner recommends the following changes:
Claim 1, line 21, replace “unit” with “circuit”.
Claim 7, line 4, replace “a humidity” with “the humidity”.
Claim 7, line 16, replace “a humidity” with “the humidity”.
Claim 8, line 2, replace “a humidity” with “the humidity”.
Claim 8, line 15, replace “a humidity” with “the humidity”.
Claim 9, line 8, replace “a humidity” with “the humidity”.
Claim 12, lines 6-7, replace “one or more of the indoor units” with “the indoor unit”.
Claim 12, line 7, insert “the” before “refrigerant pipe”.
Claim 12, line 7, insert “the” before “refrigerant circulates”
Claim 12, line 9, replace “one or more of the ventilators are connected by a refrigerant pipe and in which refrigerant” with “the ventilator are connected by the refrigerant pipe and in which the refrigerant”.
Claim 12, line 16, insert “the” before “outside”.
Claim 12, line 19, insert “the” before “outside”.
Claim 12, line 19, replace “a low” with “the low”.
Claim 12, line 23, insert “the” before “outside”.
Claim 12, line 23, replace “a low” with “the low”.
Claim 12, line 27, insert “the” before “outside”.
Claim 12, line 27, replace “a high temperature” with “the high temperature”.
Claim 12, line 27, replace “a high humidity” with “the high humidity”.
Claim 13, lines 6-7, replace “one or more of the indoor units” with “the indoor unit”.
Claim 13, line 7, insert “the” before “refrigerant pipe”.
Claim 13, line 7, insert “the” before “refrigerant circulates”
Claim 13, line 9, replace “one or more of the ventilators are connected by a refrigerant pipe and in which refrigerant” with “the ventilator are connected by the refrigerant pipe and in which the refrigerant”.
Claim 13, line 15, insert “the” before “outside”.
Claim 13, line 18, insert “the” before “outside”.
Claim 13, line 18, replace “a low” with “the low”.
Claim 13, line 22, insert “the” before “outside”.
Claim 13, line 22, replace “a low” with “the low”.
Claim 13, line 26, insert “the” before “outside”.
Claim 13, line 26, replace “a high temperature” with “the high temperature”.
Claim 13, line 26, replace “a high humidity” with “the high humidity”.
Claim 15, line 25, replace “adjustment unit” with “adjustment circuit”.
Appropriate correction is respectfully requested.


35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 2-9, and 15 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a control device” and “a temperature and humidity detection unit”.  
For purposes of examination and in accord with FIG. 4 and paragraphs [0038] and [0048] of the Specification as published, the “control device” will be construed as a functional block of a microcomputer, a digital signal processor (DSP), or a central processing unit (CPU) in an outdoor unit 2 of an air-conditioning system that controls the refrigerant circuit 200 in cooperation with the centralized controller 20.
For purposes of examination and in accord with FIG. 6 and paragraph [0038] of the Specification as published, the “temperature and humidity detection unit” will be construed as a temperature and humidity sensor.
Referring to claims 2-9, the recitations of these claims simply add more detail to or are cumulative to the control device and/or the temperature and humidity detection unit of independent claim 1. Such recitations of claims 2-9 do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, the control device and/or the temperature and humidity detection unit will be construed as a means for performing each of the corresponding functions being recited in claims 2-9.  
Referring to independent claim 15, this claim recites the claim limitations “a control device”, “a first temperature and humidity detection unit”, “a second temperature and humidity detection unit”, and “a third temperature and humidity detection unit”.  
For purposes of examination and in accord with FIG. 4 and paragraphs [0038] and [0048] of the Specification as published, the “control device” will be construed as a functional block of a microcomputer, a digital signal processor (DSP), or a central processing unit (CPU) in an outdoor unit 2 of an air-conditioning system that controls the refrigerant circuit 200 in cooperation with the centralized controller 20.
For purposes of examination and in accord with FIG. 6 and paragraph [0038] of the Specification as published, the “first temperature and humidity detection unit”, the “second temperature and humidity detection unit”, and the “third temperature and humidity detection unit”, each will be construed as a temperature and humidity sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
In accord with MPEP 2173.05(b) relative terminology can be rendered indefinite unless the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art").  
Claims 12 and 13 recite, in part, “If outside air is at a low temperature and a low humidity…”, “if outside air is at a low temperature and a high humidity…”, if outside air is at a high temperature and a low humidity…”, and if outside air at a high temperature and a high humidity…”.   The Office respectfully submits that the metes and bounds of the term “low temperature”, “high temperature”, “low humidity”, and “high humidity” are not clearly set forth. MPEP 2173.05(c)  
FIGS. 20 and 21 and paragraphs [0134]-[0139] of the specification, as published, appear to describe charts illustrating temperature and humidity levels at different zones, however, the claims, as written, fail to recite the metes and bounds of a temperature being “low” or “high” and a humidity being “low” or “high”.  As written, the Office is unable to appreciate the intended meaning of these terms as recited in the claims.  Appropriate correction through claim amendment is respectfully requested.

Allowable Subject Matter
Claims 1-11, 14, and 15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Referring to independent claims 1 and 15, US Patent Publication No. 2015/0362200 A1 to Hamada et al. (“Hamada”) describes in  Paragraph [0030] and FIG. 2 an air-conditioning system 100 includes two refrigerant circuits, an indoor unit circuit 11 (first refrigerant circuit) and a ventilator circuit 21 (second refrigerant circuit). These circuits are connected to a central controller 102 by transmission lines 103. Hamada describes in Paragraph [0031] “In the indoor unit circuit 11, for example, each of three indoor units 1 is connected to an indoor-unit-circuit outdoor unit 2 by refrigerant piping 104.” In Paragraph [0030], it is describing that the “air-conditioning system 100 includes two refrigerant circuits, an indoor unit circuit 11 (first refrigerant circuit) and a ventilator circuit 21 (second refrigerant circuit)…The central controller 102 controls the air-conditioning system 100.”  Further, in Paragraph [0028], FIG. 2 shows a refrigerant circuit diagram 1 of the air-conditioning system according to Embodiment of the present invention. Hamada describes in Paragraph [0034] “The indoor unit circuit 11 includes a compressor 12, … an outdoor heat exchanger 14 provided with an outdoor-heat-exchanger fan 17, an expansion valve 15, and an indoor heat exchanger 16 provided with an indoor-heat-exchanger fan 18.” And in Paragraph [0036], it is describing that the “ventilator circuit 21 includes a compressor 22, a four-way valve 23, an outdoor heat exchanger 24 provided with an outdoor-heat-exchanger fan 27, an expansion valve 25, and a cooler 26.”
Hamada explains in Paragraph [0035] that “compressor 12, the four-way valve 13, and the outdoor heat exchanger 14 are included in the indoor-unit-circuit outdoor unit 2.” Hamada describes in Paragraph [0034] “…an indoor heat exchanger 16 provided with an indoor-heat-exchanger fan 18.” And in Paragraph [0036] describes “The ventilator circuit 21 includes … a cooler 26.”
Further, Hamada describes in Paragraph [0039] “…an outdoor air temperature and humidity detection unit 31 that detects the temperature and humidity of outdoor air, and an indoor air temperature and humidity detection unit 32 that detects the temperature and humidity of indoor air.” And in Paragraph [0040] describes “The indoor air temperature and humidity detection unit 32 is disposed at a position where the temperature and humidity of indoor air can be detected.”
However, Hamada does not expressly teach that “wherein the control device includes a target temperature adjustment circuit configured to identify one of the indoor unit or the ventilator that satisfies a specific criterion, which identifies the indoor unit or the ventilator located at a place with a high air-conditioning priority corresponding to a magnitude of effect on comfort, and to adjust a target evaporating temperature based on the detection value detected by the temperature and humidity detection unit provided to the identified indoor unit or the ventilator, wherein the target temperature adjustment unit does not use the detection value detected by the temperature and humidity detection unit provided to the other of the indoor unit or the ventilator not identified as satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control the refrigerant system such that an evaporating temperature of the indoor unit and an evaporating temperature of the ventilator are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit”.  However, US Patent Publication No. 2019/0186759 A1 to Komatsu describes an indoor unit which can easily create a plurality of areas having different temperatures in a single indoor space, with even a single indoor unit. An indoor space is divided into a plurality of areas. An airflow direction adjusting flap provided at a blow-out opening is capable guiding blown air to each of the areas. An amount of heat to be processed for each of the plurality of areas by the air blown out of the blow-out opening is adjusted so that temperatures of at least two of the areas are different from each other.  Komatsu teaches in Paragraph [0075] “The indoor control unit (90) has a memory (91) and a central processing unit (CPU) (92) (which corresponds to an adjuster), and controls the operation of the indoor unit (10).” Komatsu describes in Paragraph [0048] “In a preferred embodiment, one of the areas (500A, 500B) may be set to be a high-priority area and the other to be a low-priority area by an installation worker or a maintenance worker of the indoor unit (10)…” Komatsu describes in Paragraph [0046] “Each area (500A, 500B) is provided with one temperature sensor (81a, 81b). The temperature sensor (81a, 81b) is placed, for example, on a desk in the area (500A, 500B), and detects the temperature of the area (500A, 500B) where the temperature sensor (81a, 81b) is provided.” Komatsu describes in Paragraph [0124] “In the two-way blow, a larger volume of air is supplied to the area (500B), which is a high-priority area where the temperature therein should be adjusted intensively, than to the area (500A), which is a low-priority area where the temperature therein does not have to be adjusted as intensively as that in the high-priority area.” Komatsu describes in Paragraph [0007] “…the indoor unit (10) including…an adjuster (92)…” Komatsu describes in Paragraph [0019] “…the indoor unit further includes an indoor heat exchanger (32) which functions as an evaporator of a refrigerant to cool air before blown out of the blow-out opening (24 a to 24 d), wherein the adjuster (92) adjusts the amount of heat to be processed for each of the at least two areas (500A, 500B) by causing an evaporation temperature of the refrigerant in the indoor heat exchanger (32) to differ between the at least two areas (500A, 500B).” 
Komatsu describes in Paragraph [0124] (“In the two-way blow, a larger volume of air is supplied to the area (500B), which is a high-priority area where the temperature therein should be adjusted intensively, than to the area (500A), which is a low-priority area where the temperature therein does not have to be adjusted as intensively as that in the high-priority area.”) Komatsu describes in Paragraph [0152] “…the CPU (92) causes evaporation temperatures of the refrigerant in the indoor heat exchanger (32) to differ between the areas (500A, 500B) as a main destination of the blown air, thereby adjusting the amount of heat to be processed for each area (500A, 500B). Particularly, as shown in FIG. 14, the evaporation temperature of the refrigerant in the first partial blow-out operation in which the main blow-out destination is the area (500B) (i.e., the high-priority area) is adjusted to be lower than the evaporation temperature of the refrigerant in the second partial blow-out operation in which the main blow-out destination is the area (500A) (i.e., the low-priority area). In this case, the CPU (92) may set different target values of the evaporation temperatures for the areas (500A, 500B) so that the above-described adjustment be reliably implemented.”
	However, the description of Komatsu would not be combinable with the cited art of record, as it is not teaching “wherein the target temperature adjustment unit does not use the detection value detected by the temperature and humidity detection unit provided to the other of the indoor unit or the ventilator not identified as satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control the refrigerant system such that an evaporating temperature of the indoor unit and an evaporating temperature of the ventilator are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit,” as recited in independent claim 1.  Furthermore, Komatsu would not be combinable with the cited art of record, as it is not teaching “wherein the target temperature adjustment unit does not use the detection value detected by the temperature and humidity detection unit provided to the other of the first indoor unit or the second indoor unit identified as not satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control an evaporating temperature of the first indoor unit and an evaporating temperature of the second indoor unit are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit”, as recited in independent claim 15.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2016/0320113 A1 to Sekiya et al. describes an air conditioning apparatus including a refrigeration cycle device formed by connecting an outdoor unit equipped with a compressor with a plurality of indoor units, the indoor unit performs an air conditioning operation by switching between an thermo-on operation for performing a cooling operation or a heating operation and a thermo-off operation for suspending the cooling operation or the heating operation by using information on temperature difference between a suction air temperature and a set temperature, and shifts to a start-stop suppression operation mode for making any indoor unit perform the thermo-on operation in a case where an indoor unit A has met a thermo-off condition for switching from the thermo-on operation to the thermos-off operation and in a case where there is none of the indoor units is in the thermo-on operation other than the indoor unit A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117